Citation Nr: 0804477	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  01-09 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for a low 
back disability involving residuals of a compression fracture 
at L1 and intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to July 
1965 and from June 1975 to July 1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which increased from 30 to 50 percent the rating 
for the veteran's low back disability - effective from May 
12, 2000.  At the time, his disability was limited to 
residuals of a compression fracture at L1.  Also in that 
decision, the RO denied his claims for service connection for 
hearing loss and tinnitus, but he subsequently withdrew his 
appeal concerning the tinnitus claim.

In September 2003, the Board remanded the remaining claims to 
provide proper notice under the Veterans Claims Assistance 
Act (VCAA), to schedule the veteran for appropriate VA 
examinations, and to clarify whether he still wanted a 
hearing.  And in a February 2005 decision, on remand, the RO 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable (zero percent) rating, 
also effective May 12, 2000.  Since the veteran did not 
appeal either the initial rating or effective date assigned 
for his hearing loss, that claim has been fully resolved and 
is no longer before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  However, the RO continued to 
deny a higher rating for his low back disability.

In April 2006, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge of the 
Board.  The Board subsequently remanded the case again in May 
2006 to provide additional VCAA notice, to obtain additional 
relevant VA treatment records, and to have the veteran 
reexamined - including to determine whether his low back 
disability also includes intervertebral disc syndrome (IVDS).  
Following a VA examination in November 2006, and completion 
of the other development mentioned, the RO issued another 
decision in September 2007 granting service connection for 
IVDS and assigning a higher, albeit combined, 60 percent 
rating for the veteran's low back disability, now inclusive 
of both the residuals of the compression fracture at L1 and 
IVDS.  He has since continued to appeal, requesting an even 
higher rating.  See AB. v. Brown, 6 Vet. App. 35, 38-39 
(1993).

Note also that, in the May 2006 remand, the Board pointed out 
that the veteran had raised an additional claim for a TDIU, 
which the Board referred back to the RO for appropriate 
development and consideration.  To date, however, it does not 
appear the RO has considered this additional claim, although 
there has been mention of it in the file since the Board's 
remand.  In any event, the Board finds that it now has 
jurisdiction over this additional claim.  VA's General 
Counsel, as well as the U.S. Court of Appeals for Veterans 
Claims (Court), has held that in an appealed claim for an 
increased rating, the Board also has jurisdiction to 
determine whether the veteran is entitled to a TDIU, even 
though the RO did not expressly address this additional 
issue, if, as here, the TDIU claim is based solely on the 
disability that is the subject of the increased-rating claim.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 
(1991); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  As the Board intimated in the May 2006 remand, the 
veteran's claim for a higher rating for his low back 
disability is "inextricably intertwined" with his TDIU 
claim.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  So these claims should be considered together to 
avoid piecemeal adjudication of them.  

That being said, however, the Board finds that the claim for 
a TDIU must remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  See Godfrey v. Brown, 7 
Vet. App. 398, 409 (1995).  VA will notify the appellant if 
further action is required.

One last preliminary point worth mentioning, during his 
hearing the veteran appears to have raised the still 
additional issue of entitlement to service connection for a 
psychiatric disorder as secondary to his service-connected 
low back disability.  So this claim is referred to the RO for 
appropriate development and consideration.

FINDING OF FACT

The veteran's low back disability involving residuals of a 
compression fracture at L1 and IVDS is manifested by severe 
limitation of motion of the lumbar spine, but his lumbar 
spine is not ankylosed and he does not have incomplete 
paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 60 percent 
for the veteran's low back disability involving residuals of 
a compression fracture at L1 and IVDS.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R.  §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected low back disability.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate review.  The Board will then 
address the issue on its merits, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in January and May 
2001, as well as letters from the Appeals Management Center 
(AMC) dated in April 2004, May 2006, and November 2006:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate this claim; 
(2) informed him about the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him 
about the information and evidence he was expected to 
provide; and (4) requested that he provide any evidence in 
his possession pertaining to this claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there even arguably was any deficiency in the notice to 
the veteran or the timing of these notices it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
obtained all relevant medical records identified by the 
veteran and his representative.  There is no indication in 
the record that any additional evidence relevant to his 
increased-rating claim is available and not part of the 
claims file.  In addition, the veteran has been afforded 
three VA examinations to determine the nature and severity of 
his service-connected low back disability.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board most 
recent VA examination in November 2006 complies with the 
Board's May 2006 remand directive.  See Stegall v. West, 11 
Vet. App. 268, 270 (1998) (holding "that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders.")  Accordingly, the Board finds that no further 
notification or assistance is necessary to meet the 
requirements of the VCAA or Court.

II.  Increased Rating for the Low Back Disability

The record shows that, in August 1976, while on active duty 
in the military, the veteran was involved in a motor vehicle 
accident and sustained a compression fracture of his first 
lumbar vertebrae (L1).  As a result, in an October 1977 
rating decision, the RO granted service connection for 
residuals of a compression fracture of L1.  A 30 percent 
rating was eventually assigned for this disability - with 
20 percent assigned under the former Diagnostic Code (DC) 
5292 for moderate limitation of motion of the lumbar spine 
and an additional 10 percent rating under DC 5285 for a 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71, DCs 5285, 5292.  

On May 12, 2000, the veteran filed a claim for a higher 
rating for his low back disability.  And, as mentioned, in 
the March 2001 decision on appeal, the RO increased his low 
back disability rating from 30 to 50 percent, retroactively 
effective from his May 12, 2000, date of claim for a higher 
rating.  The RO assigned a 40 percent rating under DC 5292 
for severe limitation of motion, with an additional 10 
percent rating for the demonstrable deformity of a 
vertebral body.  The veteran continued to appeal, requesting 
an even higher rating.  See again AB, 6 Vet. App. at 38-39.

And in the more recent September 2007 decision, following 
another Board remand, the RO assigned an even higher 60 
percent rating for the low back disability, 
also retroactively effective from May 12, 2000.  In doing so, 
the RO granted service connection for IVDS and assigned a 
combined 60 percent rating under DC 5293 for the veteran's 
overall low back disability, now inclusive of both the 
residuals of the compression fracture at L1 and IVDS.  
38 C.F.R. § 4.71, DC 5293.  The veteran again has continued 
to appeal, requesting an even higher rating.  See again AB, 
supra.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The criteria for rating disabilities of the spine were 
amended on two occasions since the veteran filed his claim.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for his low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. 
§ 3.114.  

A.  Criteria in Effect Prior to September 23, 2002

At the time the veteran filed his claim, his low back 
disability was initially rated under DC 5292, for limitation 
of motion of the lumbar spine, with an additional 10 percent 
rating under DC 5285, for the demonstrable deformity of L1.  
However, since 50 percent is the maximum rating under these 
code provisions, the RO decided to rate his low back 
disability under DC 5293 and assigned a 60 percent rating for 
pronounced IVDS.  However, since 60 percent is the maximum 
rating under this code provision, which he now has, this code 
is of no further benefit.  38 C.F.R. § 4.71a, DCs 5285, 5292, 
5293. 

Next, the Board has considered whether a disability rating 
higher than 60 percent is warranted under DC 5286, for 
ankylosis of the spine.  38 C.F.R. § 4.71a, DC 5286.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

But since the veteran's lumbar spine has motion in every 
direction, his spine cannot be considered ankylosed.  In this 
regard, range-of-motion testing during three VA examinations 
in January 2001, May 2004, and November 2006 showed flexion 
between 12 and 30 degrees, extension between zero and 10 
degrees, right lateral flexion of 5 degrees, left lateral 
flexion between 5 and 15 degrees, and bilateral rotation 
between 10 and 40 degrees.  In light of these findings, his 
spine is clearly not ankylosed, so DC 5286 does not apply 
and, thus, cannot provide a basis for increasing his rating 
beyond the 60-percent level.

In addition to the above schedular criteria, the Board also 
finds that a disability rating higher than 60 percent is not 
available based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998) (stating that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under DC 5293).  

Concerning this, since the veteran already has the maximum 
rating under Diagnostic Codes 5292 and 5293, even with 
painful motion and resulting functional impairment, a higher 
rating is not available under 38 C.F.R. §§ 4.40 and 4.45.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

The first amendment pertaining to the evaluation of IVDS 
became effective on September 23, 2002.  Under the revised 
criteria, IVDS is rated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R.§ 4.71a, DC 
5293 (September 23, 2002).

An incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest and treatment 
"prescribed by a physician."  Id.  However, a disability 
rating higher than 60 percent is not available based on 
incapacitating episodes.  

Under DC 5293, however, the Board must also consider whether 
separate ratings for chronic orthopedic and neurologic 
manifestations of the veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with rating for all other 
disabilities, results in a higher combined rating.  
Unfortunately, this alternative method of rating his low back 
disability also provides no basis to assign a disability 
rating higher than 60 percent.  

Orthopedic manifestations are to be rated under the rating 
criteria for limitation of motion of the lumbar spine. 38 
C.F.R. § 4.71a, DC 5292. As previously discussed, it was 
determined that the veteran's low back disability is 
manifested by severe limitation of motion of the lumber spine 
under DC 5292, for which a 40 percent rating is assigned, 
with an additional 10 percent rating assigned under DC 5285 
for demonstrable deformity of a vertebral body.  This is the 
maximum rating available under these code provisions.  
38 C.F.R. § 4.71a.  Thus, his orthopedic manifestations 
warrant a 50 percent rating.

And as to the determination of an appropriate rating for the 
veteran's neurological manifestations, DC 8520 concerns 
paralysis of the sciatic nerve.  Under this provision, mild 
incomplete paralysis warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent rating.  An 80 percent rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520 (2007).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these standards to this case, the Board finds no 
basis to assign a compensable disability rating for either 
lower extremity under DC 8520.  Although the veteran 
testified that pain radiates down both lower extremities, 
no significant neurological impairment has been shown in 
either lower extremity on objective clinical evaluation.  Of 
particular relevance, neurological testing in May 2004 and 
November 2006 revealed that strength was 5/5 in both lower 
extremities (so completely normal), and that deep tendon 
reflexes were 2+ and equal bilaterally.  Thus, even were the 
Board to consider his complaints or radicular pain, the 
objective clinical findings are not consistent with even mild 
incomplete paralysis of the sciatic nerve.  38 C.F.R. § 
4.124(a).

Moreover, even were the Board to assume for the sake of 
argument that each lower extremity has mild incomplete 
paralysis of the sciatic nerve, a disability rating higher 
than 60 percent still would not be available by combining the 
veteran's chronic orthopedic and neurological manifestations.  
38 C.F.R. § 4.25 directs a procedure for determining a 
combined rating using its Combined Ratings Table (Table).  
The highest rated (most disabling conditions) are considered 
first, with less disabling conditions factored in later 
according to the percentage level of disability.  So, here, 
the 50 percent rating for the veteran's orthopedic 
manifestations of his low back disability would be combined 
with the two 10 percent ratings for his neurological 
manifestations (for each lower extremity), resulting in a 
combined 60 percent rating - the rating he already has.  
Thus, a disability rating higher than 60 percent would not be 
available under the revised rating criteria, even, again, if 
each lower extremity was to be rated as 10-percent disabling 
based on mild incomplete paralysis of the sciatic nerve.  

C.  Criteria in Effect Since September 26, 2003

Lastly, the Board finds that a disability rating higher than 
60 percent is not warranted for the veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  A disability rating in excess of 60 
percent can only be assigned under these most recent criteria 
if there is evidence of ankylosis.  But, as already 
discussed, since the veteran's lumbar spine has motion in 
every direction, it cannot be considered ankylosed.  And, 
again, this is true even considering his complaints of 
painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

D.  Conclusion

For these reasons and bases, the Board finds that the 
veteran's low back disability does not meet the requirements 
for a disability rating higher than 60 percent under all 
applicable rating criteria in effect since he filed his claim 
for increase in May 2000.  And because the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application, and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for a disability rating higher than 60 percent for 
the low back disability involving residuals of a compression 
fracture at L1 and IVDS is denied.


REMAND

The veteran also claims that he is unable to obtain and 
maintain substantially gainful employment because of his 
service-connected low back disability, and thus has raised 
the issue of his entitlement to a TDIU.  However, the Board 
finds that this additional claim must be referred to VA's 
Director of Compensation and Pension Service for 
consideration an extra-schedular rating pursuant to 
38 C.F.R. § 4.16(b) (2007). 

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age 
or the impairment caused by any disabilities that are not 
service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered under 
subjective criteria.  If he is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

The Board, however, lacks the authority to grant a TDIU on 
this extra-schedular basis, in the first instance.  
See Bowling v Principi, 15 Vet. App. 1, 10 (2001).  Rather, 
the Board must first refer the claim to the Director of VA's 
Compensation and Pension Service.  See VAOPGCPREC 6-96 (Aug. 
16, 1996), discussing the holding in Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  See, too, Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000).

The veteran has a 60 percent rating for his low back 
disability, a 10 percent rating for his tinnitus, and a 0 
percent (i.e., noncompensable) rating for his bilateral 
hearing loss.  Therefore, his combined disability rating is 
60 percent.  See 38 C.F.R. § 4.25.  So although one of his 
disabilities is rated as at least 
40-percent disabling, he does not have a combined rating of 
at least 70 percent to satisfy the threshold minimum 
percentage rating requirements of § 4.16(a) for consideration 
of a TDIU.  Thus, he may only receive this benefit on an 
extra-schedular basis by applying § 4.16(b).



The record indicates the veteran's service-connected low back 
disability precludes gainful employment, thereby requiring 
that the claim be referred to VA's Director of Compensation 
and Pension Service for consideration of a TDIU on extra-
schedular basis.  38 C.F.R. § 4.16(b).  This evidence 
includes records from the Social Security Administration 
(SSA) as well as the report of his November 2006 VA 
compensation examination.  

An August 1999 SSA decision notes the veteran is unemployable 
- with the primary diagnosis listed as disorders of the back 
(discogenic and degenerative) and a secondary diagnosis of 
affective/mood disorders.  Although not altogether 
determinative, this opinion provides some evidence in support 
of his TDIU claim, but also raises the issue as to whether 
his low back disability, alone, renders him unable to secure 
or maintain substantially gainful employment.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998).

The report of the veteran's November 2006 VA compensation 
examination, however, leaves less doubt as to the reason he 
is unemployable.  Based on a review of the claims file for 
the pertinent history, and the clinical findings from the 
objective physical evaluation of the spine, this VA examiner 
concluded the veteran is "unlikely to be able to obtain and 
maintain gainful employment due to his pain and activity 
limitations."  Concerning this, this VA examiner 
acknowledged that he was unable to separate out service-
connected disability from nonservice-connected.  It appears 
he was referring to the IVDS as the nonservice-connected 
disability; since, however, service connection has since been 
established for the IVDS (as indicated in the RO's September 
2007 decision), there is little-to-no doubt this VA examiner 
is attributing the veteran's inability to work to the 
severity of his service-connected low back disability.  In 
any event, also keep in mind that when a VA examiner is 
unable to distinguish or differentiate the extent of 
impairment that is the result of service-related factors 
(i.e., service-connected disability) from that which is not 
(i.e., not service-connected), VA must for all intents and 
purposes presume that all of the impairment in question is 
attributable to service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).

Hence, this opinion clearly supports the veteran's claim that 
he is unable to secure and maintain substantially gainful 
employment because of his service-connected low back 
disability.

Accordingly, this case is REMANDED for the following 
consideration:

1.  Refer the veteran's TDIU claim to 
VA's Director of Compensation and Pension 
Service for consideration of a TDIU on an 
extraschedular basis pursuant to 
38 C.F.R. § 4.16(b).

2.  If the decision remains adverse to 
the veteran, send him and his 
representative an SSOC and give them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


